DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/5/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,539,757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20, 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the tray rail defining a rail sliding cavity flanked by a first detent adjacent a first end and a second detent adjacent a second end of the tray rail, the tray rail further comprising at least one chassis mounting feature,; and a tray guide configured for mounting to the telecommunications tray, the tray guide defining a guide sliding cavity configured to slidably receive the tray rail such that the rail sliding cavity and the guide sliding cavity face each other, the tray guide defining a pin connected thereto via a flexible cantilever arm, at least a portion of the pin extending into the rail sliding cavity when the tray rail and the tray guide are in a sliding relationship so as to be latched by the first and second detents of the tray rail in providing two predetermined stop positions for 
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a tray rail mounted to the telecommunications chassis via at least one chassis mounting feature, the tray rail defining a rail sliding cavity flanked by a first detent adjacent a first end and a second detent adjacent a second end of the tray rail; and a tray guide mounted to the telecommunications tray via at least one tray mounting feature, the tray guide defining a guide sliding cavity that slidably receives the tray rail such that the rail sliding cavity and the guide sliding cavity face each other, the tray guide defining a pin connected thereto via a flexible cantilever arm, at least a portion of the pin extending into the rail sliding cavity when the tray rail and the tray guide are in a sliding relationship so as to be latched by the first and second detents of the tray rail in providing the stored and the extended positions of the telecommunications tray in combination with the rest of claim 8 for the reasons stated by Applicant in the Remarks section filed 11/5/20.
It is noted that claim 8 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874